Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-6 and 11-20 in the reply filed on June 14, 2021 is acknowledged.  The traversal is on the ground(s) that there is not search burden between the apparatus and the method claims.  This is not found persuasive because the search qwerty relating to the apparatus would be directed toward a layered heater made of metal, adhesive, insulation, areas of the heater having different power density and searching for a method of installing the apparatus which may involve installing brackets, bolts, screws, welding, to name a few may not result in finding the prior art for the apparatus. As shown in the examples, the existence of such divergence search meet the search burden requirement for a restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Rejoining the method claims will be reconsidered if the apparatus if found to be allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “wherein the floor is substantially covered by a plurality of heating panels”. It unclear if the plurality of heating panels are the same as the modular metal heating panel of claim 11 or some other panel. Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm (US 6,834,159 B1) in view of Norton et al. (US 2002/0148382 A1).
Regarding claim 1, Schramm discloses a modular metal heating panel (10, Fig. 2), the heating panel comprising: a metal layer (16, Aluminum, Fig. 2) having a first surface (top surface, Fig. 2) for transferring heat into an interior space, wherein the metal layer (16) also has a second surface (bottom surface, Fig.2); a first adhesive layer (32, Fig. 2) disposed on the second surface of the metal layer (16); an Kapton heater (22, Fig. 2) bonded to the metal layer (16) by the first adhesive layer (32), wherein the Kapton heater (22) as discloses in Col. 3, lines 4-14 can comprise “an electrically resistive element electrically isolated in a dielectric … The element may be isolated by encapsulation by disposing it between plies of an appropriate curable material such as thermoset plastic or any other dielectric or electrically non-conductive material”, wherein thermoset plastic or electrically non-conductive material would act as  an electrical insulation layer for the heating element embedded within the electrical insulation layer which is bonded to the metal layer (16) by the first adhesive layer (32). 
Schramm is silent on a second adhesive layer disposed on the electrical insulation layer for detachably bonding the heating panel to a structural panel.
adhesive bonding or mechanical fasteners”, Para. 0079. Since using adhesives were conventional in mounting / attachment processes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add an adhesive to a bottom surface of the modular metal heating panel of Schramm for the purpose of attaching the heating panel to a wall, floor or ceiling of the railcar using an conventional adhesive. 
Note: The limitation “for a railcar” is intended use and does not result in a structural difference from the disclosed prior art.

    PNG
    media_image1.png
    591
    850
    media_image1.png
    Greyscale


Regarding claim 3, Schramm modified discloses the heating panel of claim 1 and Schramm further show wherein the heating panel (10) is rectangular (Figs. 1 and 3F).
Regarding claim 4, Schramm modified discloses the heating panel of claim 1 and Schramm further show wherein the metal layer (16) is a rigid metal layer of uniform thickness (rigid metal layer of Aluminum “to protect the underlying layers 18 against punctures from high heels, chips from dropped objects, scratches from dragged luggage and/or other floor-traffic related hazards”, Col. 2, lines 54-58, Fig. 2).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schramm (US 6,834,159 B1) in view of Norton et al. (US 2002/0148382 A1) and in view of Benda et al.  (US 2014/0215708 A1).
Regarding claim 2, Schramm modified discloses the heating panel of claim 1 except wherein the heating element has a first area of higher power density and a second area of lower power density.
In the same field of endeavor, Benda et al. disclose an infrared heating panel having a non-linear power density profile along a length of the heating panel, wherein the power density profile can include a first power density zone and a second power density zone, each zone corresponding to an area of the heating panel having a separate power density in response to a current flow and the second power density different than the first power density (see at least Para. 0005 and 0010). Therefore one area of the heating panel has a higher power density than the other. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify heating panel of Schramm with different areas of the .
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm (US 6,834,159 B1) in view of Norton et al. (US 2002/0148382 A1) and in view of Moore et al.  (US 2015/0335120).
Regarding claim 5, Schramm modified discloses the heating panel of claim 1 except comprising a thermostat.
Moore et al. discloses a thermostat (340, Fig. 3a) reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. The thermostat (340) of Moore et al. is attached to a layered heater (300, Fig. 3a) for temperature sensing (Col. 9, lines 45-46). Since the use of thermostats was conventionally used for sensing temperature and for controlling heaters, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify heating panel of Schramm with the thermostats as taught by Moore et al. for the purpose of temperature sensing to control the heating element. 


    PNG
    media_image2.png
    336
    624
    media_image2.png
    Greyscale

Regarding claim 6, Schramm modified discloses the heating panel of claim 1 except further comprising a microcontroller.
Moore et al. discloses a microcontroller (506, Fig. 5) reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. The microcontroller (506) of Moore et al. is coupled to non-volatile memory storing processor control code for a temperature control algorithm for controlling a heater (Col. 10, lines 23-26). Since controllers were conventionally used to control layered heaters, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify heating panel of Schramm with the microcontroller as taught by Moore et al. for the purpose of temperature controlling the heating element.

    PNG
    media_image3.png
    547
    595
    media_image3.png
    Greyscale


Claims 11-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 2014/0360998 A1) in view of  Schramm (US 6,834,159 B1) in view of Norton et al. (US 2002/0148382 A1).
Regarding claim 11, Berger discloses a method of heating a railcar  a railcar (10, Figs. 1 and 2, Para. 0032) comprising: a chassis (Fig. 2 annotated below) to which are attached a plurality of rail-engaging wheels (not shown in the drawings, however rail cars having wheels connected to a chassis for moving the railcar were conventional and would have been obvious); a passenger compartment (20, Fig. 2) supported by the chassis, the passenger compartment (20) having a floor (14, Fig. 2), walls (16, 17, Figs. 
    PNG
    media_image4.png
    494
    581
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    616
    834
    media_image5.png
    Greyscale

Berger is silent on a first adhesive layer disposed on the second surface of the metal layer bonding the electrical insulation layer to the metal layer and a second adhesive layer disposed on the electrical insulation layer for detachably bonding the heating panel to a structural panel.
Schramm discloses a modular metal heating panel (10, see Fig. 2 above under claim 1), the heating panel comprising: a metal layer (16, Aluminum, Fig. 2) having a first surface (top surface, Fig. 2) for transferring heat into an interior space, wherein the metal layer (16) also has a second surface (bottom surface, Fig.2); a first adhesive layer (32, Fig. 2) disposed on the second surface of the metal layer (16) bonding an Kapton heater (22, Fig. 2) to the metal layer (16).  
Norton et al. discloses a railcar wherein “Pultruded panels 282 may be attached to or mounted on second flange 287 using various techniques such as adhesive bonding or mechanical fasteners”, Para. 0079. 

Regarding claim 12, Berger modified discloses the railcar of claim 11. Berger further discloses wherein the heating panel (30) is on the floor (Para. 0002).
Regarding claim 13, Berger modified discloses the railcar of claim 11 except wherein the heating panel is on one or more of the walls. However, Berger states in para. 0003 “One heating component, which is known as a conventional baseboard electric heater, is installed longitudinally and in series on each side of the transit vehicle either at a juncture of the floor and the side wall or directly within the side wall and being somewhat elevated from the floor of the vehicle”. Since heating panels were conventionally installed in walls of a transit vehicle, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the railcar to have heating panels in the walls since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 14, Berger modified discloses the railcar of claim 11 except wherein the heating panel is on the ceiling. However, Berger states in para. 0004 disclose the use of roof mounted heaters that blow heat from the grills positioned within or near a ceiling of such transit vehicle. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify 
Regarding claim 16, Berger modified discloses the railcar of claim 11. Berger further disclose wherein the heating panel (30) is rectangular (shown in Fig. 3).
Regarding claim 17, Berger modified discloses the railcar of claim 1I. Berger further disclose wherein the metal layer (38) is a rigid metal layer of uniform thickness (rigid aluminum layer of uniform thickness shown in Fig. 3).
Regarding claim 19, Berger modified discloses the railcar of claim 11. Berger further disclose a system (100, Fig. 7) wherein a heating panel (110, Fig. 7) comprises a microcontroller (130, Fig. 7, Para. 0048) for the purpose of controlling and activating the heating element (112, Fig. 7). The system (100) is a second embodiment, however it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify heating panel of Berger modified with the microcontroller as taught Berger’s second embodiment for the purpose of temperature controlling the heating element.
Regarding claim 20, Berger modified discloses the railcar of claim 11. Berger further disclose wherein the floor is substantially covered by a plurality of heating panels (Para. 0033).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 2014/0360998 A1) in view of  Schramm (US 6,834,159 B1) in view of Norton et al. (US 2002/0148382 A1) and in view of Benda et al.  (US 2014/0215708 A1).
Regarding claim 15, Berger modified discloses the railcar of claim 11 except wherein the heating element has a first area of higher power density and a second area of lower power density.
In the same field of endeavor, Benda et al. disclose an infrared heating panel having a non-linear power density profile along a length of the heating panel, wherein the power density profile can include a first power density zone and a second power density zone, each zone corresponding to an area of the heating panel having a separate power density in response to a current flow and the second power density different than the first power density (see at least Para. 0005 and 0010). Therefore one area of the heating panel has a higher power density than the other. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify heating panel of Berger modified with different areas of the heating panel with higher and lower power densities as taught by Benda et al. for the purpose of zoned heating to provide a desired heating environment.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 2014/0360998 A1) in view of Schramm (US 6,834,159 B1) in view of Norton et al. (US 2002/0148382 A1) and in view of Moore et al.  (US 2015/0335120).
Regarding claim 18, Berger modified discloses the railcar of claim 11 except wherein the heating panel comprises a thermostat.
Moore et al. discloses a thermostat (340, Fig. 3a) reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. The thermostat (340) of Moore et al. is attached to a layered heater (300, Fig. 3a) for temperature sensing (Col. 9, lines 45-46). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761